DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant requests clarification on which reference (Bonn (US 2011/0066144) or DeCarlo (US 9,579,150)) was cited in the non-final rejection dated 05/11/2022. Examiner clarifies that DeCarlo (US 9,579,150) was the intended cited prior art. Bonn (US 2011/0066144) was cited in error.
Applicant’s arguments with respect to claim(s) 6-8, 10, and 11, regarding Werneth (US 6,379,378 B1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 07/21/2022, with respect to the rejection(s) of claims 1-5, 9, and 12-20 under U.S.C. 103, regarding Dobak, Bonn, and Prakash failing to teach the claim limitation “wherein the heat exchange surface comprises one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of the probe body” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeCarlo (US 9,579,150 B2) in view of Prakash et al. (US 8,235,981 B2), in view of Reid (US 2011/0264084 A1).
This action is made final due to the applicant’s amendments dated 07/21/2022, and the resulting change in scope of the claims necessitating a new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeCarlo (US 9,579,150 B2) in view of Prakash et al. (hereinafter “Prakash”) (US 8,235,981 B2), in view of Reid (US 2011/0264084 A1).
Regarding claims 1 and 4-7, DeCarlo teaches a microwave ablation probe (Fig. 1, Char. 12: ablation instrument) comprising: 
a probe body (Fig. 1, Char. 20: probe) comprising a cannula; (Fig. 7: Char. 81: hypotube)
a coaxial cable within the probe body; (Fig. 7, Char. 82, 83, and 84) and 
an antenna (Fig. 7: distal radiating section (91), and the portion of both inner conductor (82) and insulator (83) extending distally past outer conductor (84)) comprising a radiating portion for emission of microwave energy at a distal portion of the probe body, (Fig. 7, Char. 91: distal radiating section) 
wherein the probe body defines an irrigation path configured to carry cooling fluid to and from the distal portion of the probe body, (Fig. 7) wherein at least one wall defining the irrigation path (Fig. 7, Char. 80, 81, and 84) comprises a heat exchange surface, (Fig. 7: The surfaces of at least the outer conductor (84), coolant tube (81), and hypotube (80) can each be considered heat exchange surfaces); 
wherein the heat exchange surface has an average radius. (Fig. 7: Each of hypotube (80), coolant tube (81), and outer conductor (84) have an average radii)
DeCarlo, as applied to claim 1 above, is silent regarding the probe body comprising a shielded portion and a radiation window that is at least partially transparent to microwave energy, wherein the shielded portion comprises the cannula; wherein the radiating portion is aligned with the radiation window; wherein the heat exchange surface comprises one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of the probe body; and wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Prakash, in a similar field of endeavor, teaches a microwave ablation probe comprising a shielded portion (Fig. 4, Char. 450: body wall) and a radiation window (Fig. 4, Char. 440: opening) that is at least partially transparent to microwave energy; (Col. 6, Lines 35-38: Body wall (450) is provided with at least one opening (440) therethrough to allow electromagnetic energy radiated from the energy applicator to transfer into the target volume of tissue; this implies that body wall (450) is not transparent to microwave energy) wherein the radiating portion is aligned with the radiation window. (Fig. 5: Antenna assembly (12) is aligned with opening (440))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCarlo to incorporate the teachings of Prakash, and configure the hypotube (81) of the ablation instrument (12) of DeCarlo to comprise a layer of microwave blocking material, and a radiation window within said layer that is at least partially transparent to microwave energy, wherein the distal radiating portion is aligned with the radiation window. Doing so would allow for directional microwave ablation, wherein the heating zone may be focused to one side of the electrosurgical device, thereby allowing clinicians to target small and/or hard tumors without having to penetrate the tumor directly or kill more healthy tissue than necessary, as suggested in Prakash. (Col. 9, Lines 9-14)
The combination of DeCarlo/Prakash, as applied to claim 1 above, is silent regarding the heat exchange surface comprising one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of the probe body; wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius; the heat exchange surface being located on at least a portion of an outer surface of an outer conductor of the cable; and the heat exchange surface being located on at least a portion of an inner surface of the cannula; the heat exchange surface comprising a helical ridge on at least a portion of an outer surface of an outer conductor of the cable; and the heat exchange surface comprising a helical ridge on at least a portion of an inner surface of the cannula.
Reid, in a similar field of endeavor, teaches a heat exchange surface (Fig. 7, Char. 572: heat transfer device//Fig. 11, Char. 870: spiral grooved region) comprising one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of a probe body; (Fig. 7: Fins (576) extend axially along heat transfer device (572) and parallel to a longitudinal axis of probe (500)//Fig. 11, Char. 874a: peaks; Peaks (874a) are fins at least in that they have a wide base narrowing to a thinner tip; Peaks (874a) extend axially spiral grooved region (870), and at least partially in a direction parallel to the longitudinal axis of spiral grooved region (870)) wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius. (Fig. 7: The surface area of fins (576) is larger than a surface area of a smooth surface with a radius equal to the average radius of heat transfer device (572)//Fig. 11: The surface area of peaks (874a) is larger than a surface area of a smooth surface with a radius equal to the average radius of spiral grooved region (870))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash, as applied to claim 1 above, to incorporate the teachings of Reid, and include the fins (576)//peaks (874a) and troughs (872a) of Reid on the surface of any of hypotube (80), coolant tube (81), and/or outer conductor (84) of DeCarlo defining the flow path. Doing so would allow for a greater heat transfer surface area, and would create a more turbulent flow resulting in a higher heat transfer coefficient, as suggested in Reid. (Page 6, Par. [0046] and [0048])
Regarding method claim 19, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 19 being satisfied.
Regarding claim 2, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface comprises corrugations, undulations, fins, one or more ridges, an axial corrugation, a helical corrugation, a radial corrugation, a helical ridge, a radial ridge, or an axial ridge. (Reid: Fig. 7, Char. 572: fins – it is implicit that this feature be present in the DeCarlo/Prakash/Reid combination based on the rejection to claim 1 above.)
Regarding claim 3, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface varies in distance from a longitudinal axis of the probe. (Reid: Page 6, Par. [0047]: Fins (576) each have a generally triangular cross-section with a broader base tapering to a narrower tip; Fig. 7: Fins (576) vary in distance from longitudinal axis of probe (500) from their narrower tip to their base, as shown in the cross sections of fins (576))
Regarding claim 8, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface comprises a helical ridge (Reid: Fig. 11: Peaks (874a) and troughs (872a) form a helical ridge – it is implicit that this feature be present in the DeCarlo/Prakash/Reid combination based on the rejection to claim 1 above.) on at least a portion of an outer surface of an outer conductor of the cable, (As discussed in the rejection to claim 1 above, peaks (874a) and troughs (872a) could be formed in any surface defining the fluid flow path, including the outer surface of outer conductor (84)) wherein the probe further comprises an additional heat exchange surface, (DeCarlo: Fig. 7: The surfaces of at least the outer conductor (84), coolant tube (81), and hypotube (80) can each be considered heat exchange surfaces) 
		The combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, is silent regarding the additional heat exchange surface comprising a helical ridge on at least a portion of an inner surface of the cannula.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Reid to further incorporate the teachings of Reid, and configure the inner surface of hypotube (80) of DeCarlo to also include the peaks (874a) and troughs (872a) of Reid. Doing so would allow for the increased heat transfer surface area and flow turbulence, as suggested in Reid, (Page 6, [0048]) resulting in a higher heat transfer coefficient in both the inflow and outflow paths.
Regarding claim 9, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface comprises axial corrugations (Reid: Peaks (874a) and troughs (872a) would be considered axial corrugations at least in that they extend in an axial direction perpendicular to the longitudinal axis – it is implicit that this feature be present in the DeCarlo/Prakash/Reid combination based on the rejection to claim 1 above.) on at least a portion of an inner surface of the cannula. (As discussed in the rejection to claim 1 above, peaks (874a) and troughs (872a) could be formed in any surface defining the fluid flow path, including the inner surface of hypotube (81))
Regarding claim 10, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface comprises axial corrugations (Reid: Peaks (874a) and troughs (872a) would be considered axial corrugations at least in that they extend in an axial direction perpendicular to the longitudinal axis – it is implicit that this feature be present in the DeCarlo/Prakash/Reid combination based on the rejection to claim 1 above.) on at least a portion of an outer surface of an outer conductor of the cable. (As discussed in the rejection to claim 1 above, peaks (874a) and troughs (872a) could be formed in any surface defining the fluid flow path, including the outer surface of outer conductor (84))
Regarding claim 11, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the heat exchange surface comprises axial corrugations (Reid: Peaks (874a) and troughs (872a) would be considered axial corrugations at least in that they extend in an axial direction perpendicular to the longitudinal axis – it is implicit that this feature be present in the DeCarlo/Prakash/Reid combination based on the rejection to claim 1 above.) on at least a portion of an inner surface of the cannula, (As discussed in the rejection to claim 1 above, peaks (874a) and troughs (872a) could be formed in any surface defining the fluid flow path, including the inner surface of hypotube (81)) wherein the probe further comprises an additional heat exchange surface. (DeCarlo: Fig. 7: The surfaces of at least the outer conductor (84), coolant tube (81), and hypotube (80) can each be considered heat exchange surfaces)  

The combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, is silent regarding the additional heat exchange surface comprising axial corrugations on at least a portion of an outer surface of an outer conductor of the cable.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Reid to further incorporate the teachings of Reid, and configure the outer surface of outer conductor (84) of DeCarlo to also include the peaks (874a) and troughs (872a) of Reid. Doing so would allow for the increased heat transfer surface area and flow turbulence, as suggested in Reid, (Page 6, [0048]) resulting in a higher heat transfer coefficient in both the inflow and outflow paths.
Regarding claim 13, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches a liner (DeCarlo: Fig. 7, Char. 80: coolant tube) concentric with and within the cannula, (DeCarlo: Fig. 7: Char. 81: hypotube) wherein a first segment of the irrigation path is defined between an outer surface of an outer conductor and an inner surface of liner, (DeCarlo: Fig. 7: Probe inflow conduit (87) is defined by an outer surface of outer conductor (84) and an inner surface of coolant tube (80)) wherein a second segment of the irrigation path is defined between an outer surface of the liner and an inner surface of the cannula. (DeCarlo: Fig. 7: Probe outflow conduit (88) is defined by an outer surface of coolant tube (80) and an inner surface of hypotube (81))
Regarding claim 14, the combination of DeCarlo/Prakash/Reid, as applied to claim 13 above, teaches the first segment of the irrigation path is an inlet path (DeCarlo: Fig. 7: probe inflow conduit (87) is an inlet path) and the second segment of the irrigation path is an outlet path. (DeCarlo: Fig. 7: probe outflow conduit (88) is an outlet path)
Regarding claim 15, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches the cannula comprises a cannula wall that defines at least one lumen for a flow of cooling fluid. (DeCarlo: Fig. 7: The wall of hypotube (81) defines at least cooling chamber (92))
Regarding claim 16, DeCarlo teaches a microwave ablation system (Fig. 1, Char. 10: ablation system) comprising a microwave energy source, (Fig. 1, Char. 14: generator) a cooling fluid source, (Fig. 1, Char. 18: coolant source) and a microwave ablation probe, (Fig. 1, Char. 12: ablation instrument) the probe comprising: 
a probe body (Fig. 1, Char. 20: probe) comprising a cannula; (Fig. 7: Char. 81: hypotube) and 
a coaxial cable within the probe body connected to the microwave energy source, (Fig. 7, Char. 82, 83, and 84) the cable comprising a center conductor, (Fig. 7, Char. 82: inner conductor) a dielectric material surrounding the center conductor, (Fig. 7, Char. 83: probe insulator) and an outer conductor having an outer surface and a distal boundary, (Fig. 7, Char. 84: outer conductor) wherein the center conductor comprises a radiating portion that extends beyond the distal boundary of the outer conductor, (Fig. 7: The portion of inner conductor (82) within radiating section (91)) wherein the radiating portion is configured for emission of microwave energy, (Page 3, Par. [0033]: Generator assembly (14) may be a source of microwave energy)
wherein the probe body defines an irrigation path configured to carry cooling fluid to and from a distal portion of the probe body, (Fig. 7) wherein the cooling fluid source is in fluid communication with the irrigation path; (The coolant source (18) would naturally be in fluid communication with the irrigation path in order to allow the coolant to flow through said irrigation path)
wherein at least one wall defining the irrigation path (Fig. 7, Char. 80, 81, and 84) comprises a heat exchange surface, (Fig. 7: The surfaces of at least the outer conductor (84), coolant tube (81), and hypotube (80) can each be considered heat exchange surfaces) 
wherein the heat exchange surface has an average radius. (Fig. 7: Each of hypotube (80), coolant tube (81), and outer conductor (84) have average radii) 
DeCarlo, as applied to claim 16 above, is silent regarding the probe body comprises a shielded portion and a radiation window that is at least partially transparent to microwave energy, wherein the shielded portion comprises the cannula; wherein the radiating portion is aligned with the radiation window; wherein the heat exchange surface comprises one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of the probe body; wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Prakash, in a similar field of endeavor, teaches a microwave ablation probe comprising a shielded portion (Fig. 4, Char. 450: body wall) and a radiation window (Fig. 4, Char. 440: opening) that is at least partially transparent to microwave energy; (Col. 6, Lines 35-38: Body wall (450) is provided with at least one opening (440) therethrough to allow electromagnetic energy radiated from the energy applicator to transfer into the target volume of tissue; this implies that body wall (450) is not transparent to microwave energy) wherein the radiating portion is aligned with the radiation window. (Fig. 5: Antenna assembly (12) is aligned with opening (440))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCarlo to incorporate the teachings of Prakash, and configure the hypotube (81) of the ablation instrument (12) of DeCarlo to comprise a layer of microwave blocking material, and a radiation window within said layer that is at least partially transparent to microwave energy, wherein the distal radiating portion is aligned with the radiation window. Doing so would allow for directional microwave ablation, wherein the heating zone may be focused to one side of the electrosurgical device, thereby allowing clinicians to target small and/or hard tumors without having to penetrate the tumor directly or kill more healthy tissue than necessary, as suggested in Prakash. (Col. 9, Lines 9-14)
The combination of DeCarlo/Prakash, as applied to claim 16 above, is silent regarding the heat exchange surface comprising one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of the probe body; wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Reid, in a similar field of endeavor, teaches a heat exchange surface (Fig. 7, Char. 572: heat transfer device) comprising one or more convective fins extending axially along the heat exchange surface and parallel to a longitudinal axis of a probe body; (Fig. 7: Fins (576) extend axially along heat transfer device (572) and parallel to a longitudinal axis of probe (500)) wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius. (Fig. 7: The surface area of fins (576) is larger than a surface area of a smooth surface with a radius equal to the average radius of heat transfer device (572))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash, as applied to claim 1 above, to incorporate the teachings of Reid, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash, as applied to claim 1 above, to incorporate the teachings of Reid, and include the fins (576) of Reid on the surface of any of hypotube (80), coolant tube (81), and/or outer conductor (84) of DeCarlo defining the flow path. Doing so would allow for a greater heat transfer surface area, and would create a more turbulent flow resulting in a higher heat transfer coefficient, as suggested in Reid. (Page 6, Par. [0046])
Regarding claim 17, the combination of DeCarlo/Prakash/Reid, as applied to claim 16 above, teaches a liner (DeCarlo: Fig. 7, Char. 80: coolant tube) concentric with and within the cannula, (DeCarlo: Fig. 7: Char. 81: hypotube) wherein a first segment of the irrigation path is defined between the outer surface of the outer conductor and an inner surface of liner, (DeCarlo: Fig. 7: Probe inflow conduit (87) is defined by an outer surface of outer conductor (84) and an inner surface of coolant tube (80)) wherein a second segment of the irrigation path is defined between an outer surface of the liner and an inner surface of the cannula. (DeCarlo: Fig. 7: Probe outflow conduit (88) is defined by an outer surface of coolant tube (80) and an inner surface of hypotube (81))
Regarding claim 18, the combination of DeCarlo/Prakash/Reid, as applied to claim 17 above, teaches the first segment of the irrigation path is an inlet path (DeCarlo: Fig. 7: probe inflow conduit (87) is an inlet path) and the second segment of the irrigation path is an outlet path. (DeCarlo: Fig. 7: probe outflow conduit (88) is an outlet path)
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeCarlo (US 9,579,150 B2) in view of Prakash (US 8,235,981 B2), in view of Reid (US 2011/0264084 A1), as applied to claim 1 above, and further in view of Dobak et al. (hereinafter “Dobak”) (US 6,241,722 B1).
Regarding claim 12, the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, teaches a coolant source (DeCarlo: Fig. 1, Char. 18: coolant source) configured to deliver the cooling fluid to the irrigation path (DeCarlo: Fig. 1-2; Page 3, Par. [0033]: Cable (15) may additionally or alternatively provide a conduit (not explicitly shown in Fig. 1) configured to provide coolant from a coolant source (18) to ablation instrument (12)) and an outflow tube configured to transport “spent” coolant away from the probe. (DeCarlo: Fig. 2-4, Char. 41: outflow tube)
The combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, does not explicitly teach the outflow tube transports the coolant back to the coolant source.

Dobak, in a similar field of endeavor, teaches using an outflow lumen to transport a fluid medium away from the probe and back to a fluid source so that the fluid medium can be recycled and reused. (Col. 12, Lines 23-32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Reid, as applied to claim 1 above, to incorporate the teachings of Dobak, and configure the outflow tube (41) of DeCarlo to transport the coolant back to the coolant source (18), and to configure the coolant source (18) to recycle and reuse the returned coolant. Doing so would reduce the amount of necessary coolant to perform the procedure, reducing costs and “waste.”
Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 20 being satisfied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794